Order affirmed without costs. Memorandum: At issue is whether the cover sheet submitted with the joint designating petition complies with the requirements of Election Law § 6-134 (2). Where a joint petition "consists of more than 10 sheets the cover sheet must set forth the total number of signatures designating the candidate for each office and the pages on which they may be found” (Matter of Pecoraro v Mahoney, 65 NY2d 1026, 1027-1028; Matter of Delle Cese v Black, 63 NY2d 694, 695).
The record discloses the following on the cover sheet in this case:
"The within petition consists of
"1 volumes containing in the aggregate 1,036 pages and 18.560 signatures.
"This volume is No. 1 and 18,560 signatures.
"This volume is No. 1 of 1 volumes. The within volume contains 1,036 pages numbered from 1 to 1,036 and contains 18.560 signatures.
"The petition contains 18,560 signatures and 1,036 pages for the above mentioned candidates.”
This language does not set forth the number of signatures designating each candidate for each office, and the pages on which they may be found.
All concur, except Balio and Lawton, JJ., who dissent and vote to reverse and dismiss the petition in the following memorandum.